260 S.W.3d 426 (2008)
Annette G. SHUCK, Appellant,
v.
CICI ENTERPRISES, L.P., et al., Respondents.
No. ED 90444.
Missouri Court of Appeals, Eastern District, Division Two.
August 12, 2008.
Richard G. Hauser, St. Louis, MO, for appellant.
John A. Michener, St. Louis, MO, Bradley S. Russell, Overland Park, KS, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER III, JJ.

ORDER
PER CURIAM.
Annette Shuck appeals from the judgment of the trial court dismissing her three-count petition. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).